LeBLANC, J.
This case presents exactly the same issues as those in the case of Albert Daigle v. Mrs. Andrew Price, 135 So. 263, in which an opinion was this day rendered by the court, the only difference being in the amount claimed. The demand in this case is for the sum of $621.67. The cases, were consolidated in the lower court for the purpose of trial and the same evidence to be applied in each. Judgment as in the other ease was awarded in favor of plaintiffs for the full amount of their claim and the defendant appealed.
For the reasons assigned in the case of Albert Daigle v. Mrs. Price, the judgment in this case is also affirmed.